UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-7884


MARTIN RAY BYLER,

                  Petitioner - Appellant,

             v.

REGGIE WEISNER, Captain,

                  Respondent - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. Thomas David Schroeder,
District Judge. (1:06-cv-00864-TDS-RAE)


Submitted:    April 23, 2009                 Decided:   April 30, 2009


Before MICHAEL, GREGORY, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Thomas Hilton Johnson, Jr., GRAY JOHNSON BLACKMON LEE & LAWSON,
LLP, Greensboro, North Carolina, for Appellant. Clarence Joe
DelForge, III, Mary Carla Hollis, Assistant Attorneys General,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Martin Ray Byler seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C. § 2254 (2006) petition.                                   The

order is not appealable unless a circuit justice or judge issues

a certificate of appealability.                  28 U.S.C. § 2253(c)(1) (2006).

A    certificate     of    appealability           will       not     issue      absent     “a

substantial showing of the denial of a constitutional right.”

28   U.S.C.      § 2253(c)(2)      (2006).          A    prisoner         satisfies       this

standard    by    demonstrating        that      reasonable         jurists      would    find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling     by     the      district         court        is     likewise         debatable.

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683-84    (4th    Cir.    2001).       We    have    independently          reviewed       the

record    and    conclude       that   Byler      has     not    made      the    requisite

showing.        Accordingly, we deny a certificate of appealability

and dismiss the appeal.            We deny Byler’s motion for bail pending

appeal.     We dispense with oral argument because the facts and

legal    contentions      are    adequately         presented        in    the    materials

before    the    court    and    argument        would    not       aid   the    decisional

process.

                                                                                  DISMISSED

                                             2